DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, 21-27, 29-32 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a semiconductor structure, comprising: a semiconductor chip; a substrate facing an active surface of the semiconductor chip; a plurality of first bump segments; and a plurality of second bump segments, wherein each bump segment of the plurality of first bump segments and the plurality of second bump segments comprises a same segment thickness in a direction orthogonal to the active surface of the semiconductor chip, at least one bump segment of the plurality of first bump segments has a tapered side surface and a first side surface opposite to the tapered side surface, and at least another bump segment of the plurality of first bump segments has a second side surface and a third side surface opposite to the second side surface; the second side surface is orthogonal to the active surface of the semiconductor chip; each of the tapered side surface and the first side surface of the bump segment and the second side surface and the third side surface of the another bump segment is exposed to an environment outside the plurality of first bump segments and the plurality of second bump segments; the plurality of second bump segments includes a first set of bump segments and a second set of bump segments, the plurality of first bump segments is sandwiched between the first set of bump segments and the second set of bump segments, and the plurality of first bump segments has a smallest average cross-sectional area in comparison to an average cross-sectional area of the first set of bump segments and an average cross-sectional area of the second set of bump segments; the bump segment, having the tapered side surface exposed to the environment outside the plurality of first bump segments, has a cross-sectional area greater than a cross-sectional area of the another bump segment, having the second side surface orthogonal to the active surface of the semiconductor chip and exposed to the environment outside the plurality of first bump segments, and the plurality of first bump segments and the plurality of second bump segments are collectively extended from the active surface of the semiconductor chip toward the substrates (see previous Office Action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein a metal cap layer is disposed between the plurality of second bump segments and the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812